108 Ga. App. 309 (1963)
132 S.E.2d 841
HOLLIS
v.
ST. JOSEPH INFIRMARY, INC.
40299.
Court of Appeals of Georgia.
Decided September 12, 1963.
George F. Wheeler, Jr., William M. Redman, Jr., for plaintiff in error.
Lokey & Bowden, Charles M. Lokey, contra.
*310 EBERHARDT, Judge.
The defendant's motion for summary judgment was granted in this malpractice case. The only affidavit produced by the plaintiff was her own, which largely dealt with admitted facts and was impeaching of Dr. Bregman, one of the defendant's affiants. Assuming that the issue of this witness's credibility was properly raised, invoking the trial judge's discretion, see Darby v. Interstate Life &c. Ins. Co., 107 Ga. App. 409, 410 (2) (130 SE2d 360), the plaintiff still failed to carry the burden of producing proof by other physicians of the want of care, skill or diligence on the part of defendant's staff physician. Shea v. Phillips, 213 Ga. 269 (2) (98 SE2d 552). In this situation, we have no choice but to rule that the summary judgment was properly granted. See Hayes v. Brown, 108 Ga. App., post.
Judgment affirmed. Felton, C. J., and Russell, J., concur.